ORDER

PER CURIAM.
Appellant, Keith Hellmann (“Claimant”), appeals from the judgment of the Labor and Industrial Relations Commission (“Commission”) affirming the Administrative Law Judge’s (“ALJ”) workers’ compensation benefits determination. The ALJ determined that Claimant was entitled to $8,773.21 in Temporary Total and $12,120.40 in Permanent Partial Disability payments, Respondent Ford Motor Company was not liable for past or future medical expenses, and Respondent Treasurer of Missouri as Custodian of the Second Injury Fund was not hable. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the Commission’s decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.